Citation Nr: 1012216	
Decision Date: 04/01/10    Archive Date: 04/14/10

DOCKET NO.  07-38 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a right shoulder and 
arm disability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel






INTRODUCTION

The appellant served on active duty for training (ACDUTRA) 
from December 1974 to June 1975.  She also reportedly had 
subsequent period s of ACDUTRA and INACDUTRA, the dates of 
which have not been verified.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2006 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  In that decision, the RO denied a 
claim for service connection for "right shoulder claimed as 
right arm injury with carpal tunnel syndrome and arthritis."  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  


REMAND

The appellant claims that she suffered a right arm and/or 
shoulder injury during either ACDUTRA or inactive duty for 
training (INACDUTRA) and that her currently diagnosed 
disabilities are related to that injury.  

In a statement received in June 2005, the appellant stated 
she was on a "night move" when she injured her right arm 
and/or shoulder.  She said she fell into a hole.  She went 
on sick call and was told she would see a doctor at home 
base.  She was sent to the "Mobile Coast Guard Center" for 
treatment and to the "Pensacola Naval Station."  She did not 
have any diagnostic tests done (such as magnetic resonance 
imaging or an X-ray).  She was given prescription 
medications and sent back to duty.  Other statements from 
the appellant show she was at Camp Shelby in Mississippi 
when the injury occurred and she first reported to sick call 
there.  She was in the 711 Signal Battalion Headquarters and 
Headquarters Company at the time.  In her December 2007 
appeal, she stated she was injured while on a weekend drill 
in March 1991, although in a January 2008 letter to her 
congressperson she stated it was May 1991.  In a July 2009 
statement, the appellant noted that requests from the Coast 
Guard facility and the troop medical clinic had not been 
made.  

Three statements are in the file from a sergeant (H.B.M.) 
that state she remembers the appellant being injured on a 
weekend drill while they served in the National Guard 
together.  

A May 1991 Pensacola Naval Hospital orthopedic clinic record 
shows the appellant stated she was injured during training 
two months prior.  She said she fell on her outstretched 
arms and rolled onto her right shoulder.  Since that time, 
she had pain on her right arm and some tingling in her right 
hand.  She had some physical training and she said her 
shoulder felt better.  The pain and tingling was 
intermittent.  She wasn't sure what made it worse, but it 
had not improved over the last two months.  Physical 
examination was mostly normal and cervical spine X-rays were 
normal.  The impression was a mild brachioplexis injury 
which was causing the pain in her right arm.  This involved 
all of her forearm with tingling into her median 
distribution.  She had no evidence of carpal tunnel at the 
time.  

On a June 1992 report of medical examination form, the 
clinician noted the appellant reported right shoulder strain 
in 1991 with "no disqualifying defects at present."  Her 
shoulder range of motion was normal.  She had mild cervical 
crepitus.  An April 1995 annual medical certificate showed 
that there were no medical complaints.  

Since her retirement in August 1995, private records show 
the appellant has had continued problems with her right 
upper extremity.  A January 2006 operative report from Dr. 
Haas showed a post-operative diagnosis of right cubital 
tunnel syndrome, right carpal tunnel syndrome, and ulnar 
nerve compression at Guyon's canal.  A March 2006 worker's 
compensation record from Dr. Hamilton showed the appellant 
stated she experienced pain from the base of her neck to her 
lower back while attempting to help a patient to the toilet.  
The diagnosis was low back pain due to osteoarthritis and 
carpal tunnel syndrome.  Dr. Hamilton opined: "This problem 
is not related to work activities."  In July 2006, Dr. 
Ronderos wrote a letter stating the appellant had surgery 
for cervical spondylitic myelopathy.  She had an extreme 
amount of stenosis and compression of the neural elements.  

Service connection may be established for disability 
resulting from personal injury suffered or disease 
contracted in the line of duty in the active military, 
naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 
2002).  The phrase "active military, naval, or air service" 
from 38 U.S.C.A. § 1110 and § 1131 includes any period of 
ACDUTRA during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty.  38 U.S.C.A. § 101(24)(B) (West 2002 & Supp. 
2009); 38 C.F.R. § 3.6(a) (2009).  The phrase active 
military, naval, or air service" also includes any period of 
INACDUTRA during which the individual was disabled or died 
from an injury incurred or aggravated in the line of duty.  
Id.  Here, the appellant may only become service-connected 
for an injury if it is related to her ACDUTRA or INACDUTRA 
service.  

On remand, the RO should request records from the medical 
facility in Camp Shelby, Mississippi; the U.S. Coast Guard 
medical facility in Mobile, Alabama; the U.S. Naval Hospital 
in Pensacola, Florida; and all other appropriate 
repositories.  All requests should be documented.  A 
negative reply is requested.  

Additionally, there are no service personnel records in the 
file.  These records should be requested and associated with 
the file.  

If and only if there is confirmation in the service 
personnel records of a period of ACDUTRA or INACDUTRA 
service during the time period of March 1991 to May 1991, 
the appellant should receive a VA examination to determine 
the nature and etiology of any right shoulder and arm 
disability.  

Accordingly, the case is REMANDED for the following action: 

1. Request records for the period between 
March and May 1991 from the medical 
facility in Camp Shelby, Mississippi; the 
U.S. Coast Guard medical facility in 
Mobile, Alabama; the U.S. Naval Hospital 
in Pensacola, Florida; and any other 
appropriate repositories.  Please search 
for records under the appellant's former 
and current names.  A negative response is 
requested and should be documented in the 
file.  

2. Contact the NPRC, National Guard Bureau 
or another appropriate repository to 
ensure that all available service 
personnel records are associated with 
file.  Specifically request any records 
showing the dates of ACDUTRA and INACDUTRA 
service.  Please search for records under 
the appellant's former and current names.  
Negative responses should be documented 
and placed in the file.  

3.  If necessary, the RO should contact 
the Defense Finance and Accounting Service 
and request that they identify the 
specific dates of all periods of active 
duty for training and inactive duty 
training in the Army Reserve and/or 
National Guard, particularly any such duty 
which occurred between March and May 1991.  

4.  If and only if there is confirmation 
in the service personnel records of a 
period of ACDUTRA or INACDUTRA service 
during the time period of March 1991 to 
May 1991, the appellant should receive a 
VA examination to determine the nature and 
etiology of any arm and shoulder 
disability.  The claims folder and a copy 
of this remand must be made available to 
the examiner in conjunction with the 
examination.  All indicated testing should 
be conducted.  All pertinent pathology 
should be noted in the examination report.  

For each arm and shoulder disability 
found, the examiner should indicate 
whether there is a 50 percent probability 
or greater that: 1) it had its clinical 
onset in service; 2) it is otherwise 
related to active service; and 3) if 
pertinent, it increased in severity during 
service.  The examiner should address: 
*	the May 1991 Pensacola Naval Hospital 
orthopedic clinic record; 
*	the June 1992 report of medical 
examination form; 
*	the January 2006 operative report 
from Dr. Haas; 
*	the March 2006 worker's compensation 
record from Dr. Hamilton; and 
*	the July 2006 letter from Dr. 
Ronderos.  
The rationale for all opinions must be 
provided.  

5. Re-adjudicate the issue of entitlement 
to service connection for a right shoulder 
and arm disability.  If the decision 
remains in any way adverse to the 
appellant, she and her representative 
should be provided with a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include the applicable law and 
regulations considered pertinent to the 
issue remaining on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
by the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

